Case 1:18-cv-05068-JGK Document 103-1 Filed 12/31/18 Page 1 of 2



                      PROPOSED ORDER
                          Exhibit A
         Case 1:18-cv-05068-JGK Document 103-1 Filed 12/31/18 Page 2 of 2



                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK

  R.F.M. et al.,

                        Plaintiffs,                          18 Civ. 5068 (JGK)

          v.

   Nielsen et al.,

                         Defendants.


               ORDER GRANTING MOTION TO WITHDRAW JENNIFER LEVY
                     AS A COUNSEL OF RECORD FOR PLAINTIFFS


         Upon the Motion to Withdraw Jennifer Levy as a Counsel of Record filed by Jennifer

Levy, and for good cause shown,

         IT IS HEREBY ORDERED that Jennifer Levy, Esq., is withdrawn as a Legal Aid

Society counsel of record for Plaintiffs.

         IT IS FUTHER ORDERED that Jennifer Levy, Esq., shall no longer receive electronic

notices from the court’s CM/ECF system in this proceeding.

         It is SO ORDERED.

Dated:

         New York, N.Y.



                                                    ______________________
                                                    Hon. J. Koeltl
